Citation Nr: 0334145	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for herniated disc of L3-L4 
through L5-S1.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from October 1978 to November 
1978.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).


REMAND

On VA Form dated October 2002, and on VA Form 8 dated 
December 2002, the veteran requested that a hearing be held 
"at a local VA office before a Member, or Members, of the 
BVA" (i.e., a Travel Board hearing).  Subsequently on 
correspondence received October 2003, the veteran stated that 
he would like to use teleconferencing facilities to expedite 
his disability issues.  Since video-conferencing hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2002)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran and his 
representative should be notified of the 
time and place to report.  If the veteran 
desires to withdraw that hearing request, 
he should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




